TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00346-CR
NO. 03-06-00347-CR




Jennifer Kay Orourke, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NOS. D-1-DC-06-200867 & D-1-DC-06-200868
HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Jennifer Kay Orourke seeks to appeal judgments of conviction for possession of
methamphetamine and forgery.  The trial court has certified that these are plea bargain cases and
Orourke has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeals are dismissed.  See id.
rule 25.2(d).
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   July 6, 2006
Do Not Publish